DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/7/2022 has been entered.
Response to Amendment
The amendments filed on 6/7/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation of “wherein said substituent group is unsubstituted or substituted by cyano” makes chemical formula 2 and chemical formula 3 unclear. Ar4 and Ar5 of chemical formula 2 are substituents which make chemical formula 2 substituted. Ar6 of chemical formula 3 is substituent that make chemical formula 3 substituted. For example, claim 9 [page 10, top right of page] shows compounds where Ar4 and Ar5 groups are unsubstituted, but the triazine portion appears to be substituted with the phenyl groups of Ar4 and Ar5. Therefore, it is unclear if “wherein said substituent group is unsubstituted or substituted by cyano” is directed towards the central compound of chemical formula 2 and 3, or for the portion of Ar4, Ar5, and Ar6.
Claims 2-5, and 7-10 are also rejected since the claims depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jatsch (US Pub No. 2017/0222157) in view of Parham (US Pub No. 2011/0121274)
Regarding Claim 1, 3-5, and 7-8, Jatsch et al. teaches a compound of formula 5:
In the following formula, a [0021], b [0022], and n [0017] are 0, m is 1 [0018], v is 0 or 1 [0040], V is a single bond [0040], u is 0 [0041],  Q’ is CR2 [0016] where R2 is alkyl group with one carbon [0012], Ar1 is phenyl [0096], X is Nitrogen [0024]. 

    PNG
    media_image1.png
    360
    484
    media_image1.png
    Greyscale



Jatsch et al. is silent on the Ar3 of claim 1.
Parham et al. teaches fluorene derivative which are substituted with triazine groups are used as highly suitable matrix materials for phosphorescent emitters and resulting in OLEDs with high efficiency, long lifetimes, and low operating voltages [0008]. Parham et al. teaches fluorene derivative which have one triazine group or two triazine groups attached [page 7, para. 41].
Since formula 5 of Jatsch et al. comprises one triazine group attached to a fluorene derivative, and is concerned about a novel compound capable of greatly improving the lifetime, efficiency, electrochemical stability and thermal stability of an organic electronic device [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the benzoimidazole group of Jatsch et al. with an triazine group as shown in page 7 of Parham et al. in order to provide an OLED with  high efficiency, long lifetimes, and low operating voltages [0008].
Although Jatsch et al. does not explicitly teaches the claimed compound, Jatsch et al. teaches finite number of functional groups for the variables in the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired functional groups as it is merely the selection of a finite amount of recognized functional groups in the formula above and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 2, within the combination above, Jatsch et al. is silent on the isomer of claim 2, Jatsch et al. teaches in formula 10, where the triazine portion is in the desired 4 position as required in claim 2, “U” can be bonded in any position on the phenyl ring.
Although Jatsch et al. does not explicitly teaches the claimed isomer, Jatsch et al. teaches a finite number of isomer positions in the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired isomer as it is merely the selection of a finite number isomers in the formula above and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 9, within the combination above, Jatsch et al. teaches in formula 10, where the triazine portion is in the desired 4 position, “U” can be bonded in any position on the phenyl ring.
Although Jatsch et al. does not explicitly teaches the claimed isomer, Jatsch et al. teaches a finite number of isomer positions in the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired isomer as it is merely the selection of a finite number isomers in the formula above and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 10, within the combination above, Jatsch et al. teaches organic light emitting device comprising a first electrode, a second electrode, provided to face the first electrode, and at least one layer of organic material layers provided between the first electrode and the second electrode, wherein the at least one layer of the organic material layers includes a compound according to claim 1 [0175-0180, 0108]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726